Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 1 of 28 PageID: 1




  Charles M. Lizza                                   Of Counsel:
  William C. Baton
  Sarah A. Sullivan                                  Bruce M. Wexler
  SAUL EWING ARNSTEIN & LEHR LLP                     Isaac S. Ashkenazi
  One Riverfront Plaza, Suite 1520                   Joseph M. O’Malley, Jr.
  Newark, NJ 07102                                   PAUL HASTINGS LLP
  (973) 286-6700                                     200 Park Avenue
  clizza@saul.com                                    New York, New York 10166

                                                     Michael A. Stramiello, Ph.D.
  Attorneys for Plaintiffs
                                                     PAUL HASTINGS LLP
  Alkermes, Inc. and
                                                     2050 M Street NW
  Alkermes Pharma Ireland Limited
                                                     Washington, D.C. 20036


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY




 ALKERMES, INC. and ALKERMES
 PHARMA IRELAND LIMITED,

                               Plaintiffs,             Civil Action No. __________________
                          v.
                                                               COMPLAINT FOR
 TEVA PHARMACEUTICAL INDUSTRIES                             PATENT INFRINGEMENT
 LTD. and TEVA PHARMACEUTICALS
 USA, INC.,                                                     (Filed Electronically)

                               Defendants.



       Plaintiffs Alkermes, Inc. and Alkermes Pharma Ireland Limited (collectively, “Plaintiffs”),

for their Complaint against Defendants Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) and

Teva Pharmaceuticals USA, Inc. (“Teva USA”) (collectively, “Teva”), hereby allege as follows:




                                               -1-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 2 of 28 PageID: 2




                                          THE PARTIES


                 1.      Plaintiff Alkermes, Inc. is an entity organized and existing under the laws

of the Commonwealth of Pennsylvania, with a principal place of business at 852 Winter Street,

Waltham, MA 02451.

                 2.      Plaintiff Alkermes Pharma Ireland Limited is an entity organized and

existing under the laws of Ireland, with a principal place of business at Connaught House, 1

Burlington Road, Dublin 4, Ireland, D04 C5Y6.

                 3.      Defendant Teva Pharmaceutical Industries Ltd. is an entity organized and

existing under the laws of Israel, having a principal place of business at 5 Basel Street, Petah Tikva,

49131, Israel.

                 4.      Defendant Teva Pharmaceuticals USA, Inc. is an entity organized and

existing under the laws of the State of Delaware, with a principal place of business at 400 Interpace

Parkway #3, Parsippany, New Jersey 07054.

                 5.      Upon information and belief, Teva USA is a wholly owned subsidiary of

Teva Ltd.

                 6.      Upon information and belief, Teva USA acts at the direction, and for the

benefit, of Teva Ltd. and is controlled and/or dominated by Teva Ltd.

                 7.      Upon information and belief, Teva Ltd. and Teva USA work in concert,

either directly or indirectly, with respect to the regulatory approval, manufacturing, marketing,

sale, and distribution of generic pharmaceutical products throughout the United States, including

in this Judicial District.




                                                 -2-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 3 of 28 PageID: 3




                                     NATURE OF THE ACTION


                 8.       This is a civil action for infringement of U.S. Patent No. 7,919,499 (“the

’499 patent”).

                 9.       This action arises under the Patent Laws of the United States, 35 U.S.C.

§ 100, et seq., as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.


                                   JURISDICTION AND VENUE


                 10.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338(a), 2201, 2202, and/or 35 U.S.C. § 271. This Court may declare the

rights and other legal relations of the parties under 28 U.S.C. §§ 2201-02 because this action is an

actual controversy within the Court’s jurisdiction.

                 11.      Upon information and belief, Teva Ltd. and Teva USA, either directly or

through one or more of their agents, develop, manufacture, market, distribute, sell, and/or import

generic versions of branded pharmaceutical products throughout the United States, including in

this Judicial District.

                 12.      Teva USA is registered with the State of New Jersey’s Department of

Health as a drug manufacturer and wholesaler under Registration No. 5000583.

                 13.      Teva USA is registered with the State of New Jersey’s Division of Revenue

and Enterprise Services as a business in the State of New Jersey under Entity Identification No.

0100250184.

                 14.      Teva sent Plaintiffs a letter dated July 29, 2020 (“Teva’s Notice Letter”),

stating that Teva USA filed Abbreviated New Drug Application (“ANDA”) No. 213195 seeking

approval from the United States Food and Drug Administration (“FDA”) to engage in the



                                                   -3-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 4 of 28 PageID: 4




commercial manufacture, use, or sale within the United States, including, upon information and

belief, in the State of New Jersey, of a generic version of Plaintiffs’ VIVITROL® (naltrexone)

extended-release intramuscular injectable suspension 380 mg/vial (“Teva’s ANDA Product”),

prior to the expiration of the ’499 patent.

               15.     Upon information and belief, Teva Ltd. and Teva USA are agents of each

other with respect to importing pharmaceutical products into the United States and are

commercially manufacturing, marketing, distributing, and/or selling pharmaceutical products

throughout the United States, and will do the same with respect to Teva’s ANDA Product that is

the subject of ANDA No. 213195, for which Teva has sought approval from the FDA.

               16.     Upon information and belief, Teva Ltd. and Teva USA are acting in concert

with each other with respect to importing pharmaceutical products into the United States and are

commercially manufacturing, marketing, distributing, and/or selling pharmaceutical products

throughout the United States, and will do the same with respect to Teva’s ANDA Product that is

the subject of ANDA No. 213195, for which Teva has sought approval from the FDA.

               17.     Upon information and belief, Teva filed or caused to be filed ANDA No.

213195 with the FDA. Teva USA maintains distribution channels throughout the United States,

including in this Judicial District, which will be used by Teva to commercially manufacture, use,

offer to sell, sell, and/or import Teva’s ANDA Product. If Teva’s ANDA No. 213195 is approved

by FDA, Teva will use the above-mentioned distribution channels to distribute Teva’s ANDA

Product.

               18.     This Court has personal jurisdiction over Teva Ltd. because, inter alia, Teva

Ltd.: (1) has purposely availed itself of the privilege of doing business in New Jersey directly or

indirectly through its subsidiary, agent, and/or alter ego; (2) upon information and belief, maintains




                                                 -4-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 5 of 28 PageID: 5




pervasive, continuous, and systematic contacts with the State of New Jersey, including the

marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey; (3) upon

information and belief, derives substantial revenue from the sale of its products in New Jersey;

and (4) upon information and belief, intends to, directly or indirectly through its subsidiary, agent,

and/or alter ego, market, sell, or distribute Teva’s ANDA Product in New Jersey.

               19.     Alternatively, this Court may exercise jurisdiction over Teva Ltd. pursuant

to Fed. R. Civ. P. 4(k)(2) because, inter alia, (1) Plaintiffs’ claims arise under federal law; (2) Teva

Ltd. is a foreign defendant not subject to personal jurisdiction in any state’s court of general

jurisdiction; and (3) Teva Ltd. has sufficient contacts with the United States as a whole, including,

but not limited to, by submitting or causing to be submitted various ANDAs to the FDA and

manufacturing, importing, offering to sell, or selling pharmaceutical products throughout the

United States, such that this Court’s exercise of jurisdiction over Teva Ltd. satisfies due process.

               20.     This Court has personal jurisdiction over Teva USA, because, inter alia,

Teva USA: (1) has a principal place of business in New Jersey; (2) has purposely availed itself of

the privilege of doing business in New Jersey, including, inter alia, by registering with the State

of New Jersey’s Division of Revenue and Enterprise Services to do business in the State of New

Jersey under Entity Identification No. 0100250184 and with the State of New Jersey’s Department

of Health as a drug manufacturer and wholesaler under Registration No. 5000583; (3) imports

generic versions of branded pharmaceutical products for sale and use throughout the United States,

including in the State of New Jersey; (4) markets, distributes, and sells generic versions of branded

pharmaceutical products throughout the United States, including in the State of New Jersey; and

(5) upon information and belief, derives substantial revenue from the sale of its products in New

Jersey.




                                                  -5-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 6 of 28 PageID: 6




               21.     This Court also has personal jurisdiction over Teva USA because, inter alia,

Teva USA has committed, aided, abetted, contributed to, and/or participated in the commission of

acts of patent infringement, including acts in the State of New Jersey, that have led to foreseeable

harm and injury to Plaintiffs in the State of New Jersey.

               22.     Venue is proper in this Court as to Teva Ltd. under 28 U.S.C. §§ 1391(c)(3)

and 1400(b) because Teva Ltd. is a foreign corporation and may be sued in any judicial district in

the United States in which Teva Ltd. is subject to the court’s personal jurisdiction.

               23.     Venue is proper in this Court as to Teva USA under 28 U.S.C. §§ 1391(b),

(c), and/or (d), and 1400(b) because Teva USA has a regular and established place of business in

New Jersey, and has committed and will commit further acts of infringement in this Judicial

District.

               24.     Venue is proper in this Court as to Teva Ltd. and Teva USA for the

additional reasons set forth above and for other reasons that will be presented to the Court if such

venue is challenged.


                                       THE ’499 PATENT


               25.     Alkermes, Inc. is the holder of New Drug Application (“NDA”) No.

021897, by which the FDA first granted approval for naltrexone for extended-release injectable

suspension, marketed in the United States under the trade name, VIVITROL®.

               26.     VIVITROL® (naltrexone for extended-release injectable suspension) is

FDA-approved and indicated for the treatment of alcohol dependence in patients who are able to

abstain from alcohol in an outpatient setting prior to initiation of treatment with VIVITROL® and

for the prevention of relapse to opioid dependence, following opioid detoxification.




                                                -6-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 7 of 28 PageID: 7




                27.     Pursuant to 21 U.S.C. § 355(b)(l), the ’499 patent is listed in the FDA

publication titled Approved Drug Products with Therapeutic Equivalence Evaluations (also known

as the “Orange Book”) as covering VIVITROL® (naltrexone for extended-release injectable

suspensions).

                28.     Alkermes Pharma Ireland Limited owns the ’499 patent, which was duly

and legally issued on April 5, 2011, and is titled “Naltrexone Long Acting Formulations and

Methods of Use.” A copy of the ’499 patent is attached as Exhibit A.


                           ACTS GIVING RISE TO THIS ACTION


                29.     Upon information and belief, Teva filed with the FDA ANDA No. 213195,

which includes a certification with respect to the ’499 patent under § 505(j)(2)(A)(vii)(IV) of the

Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355) (“Paragraph IV Certification”), seeking

approval to engage in the commercial manufacture, use, offer for sale, or sale within the United

States, and/or importation into the United States, of Teva’s ANDA Product prior to the expiration

of the ’499 patent.

                30.     On or about July 29, 2020, Teva sent Teva’s Notice Letter to Plaintiffs, in

which it represented that it had filed ANDA No. 213195 for Teva’s ANDA product, including a

Paragraph IV Certification with respect to the ’499 patent, and that it sought approval of ANDA

No. 213195 prior to the expiration of the patent.

                31.     Separate and apart from certain contentions regarding patent validity,

Teva’s Notice Letter does not identify any factual basis for, or any opinion of, noninfringement of

claims 1-13 of the ’499 patent.

                32.     Plaintiffs commenced this action within 45 days of the date of receipt of

Teva’s Notice Letter.


                                                -7-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 8 of 28 PageID: 8




                           COUNT I – INFRINGEMENT BY TEVA


               33.     Plaintiffs re-allege paragraphs 1-32 as if fully set forth herein.

               34.     By seeking approval of ANDA No. 213195 to engage in the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the United

States, of Teva’s ANDA Product prior to the expiration of the ’499 patent, Teva has infringed the

’499 patent under 35 U.S.C. § 271(e)(2)(A).

               35.     Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4), including

an Order of this Court that the effective date of the approval of ANDA No. 213195 be a date that

is not earlier than the expiration date of the ’499 patent, including any patent term extensions

and/or patent term adjustments, and the period of any pediatric exclusivity, associated with the

’499 patent to which Plaintiffs are or may become entitled.

               36.     The commercial manufacture, use, offer for sale, or sale within the United

States, and/or importation into the United States, of Teva’s ANDA Product, if approved by the

FDA prior to the expiration of the ’499 patent, for use in accordance with its proposed labeling,

would infringe and/or induce and/or contribute to the infringement of the ’499 patent.

               37.     Plaintiffs are entitled to a declaration that, if Teva commercially

manufactures, uses, offers to sell, or sells within the United States, and/or imports into the United

States, Teva’s ANDA Product, or induces or contributes to any such conduct, it would further

infringe the ’499 patent pursuant to 35 U.S.C. §§ 271(a), (b), and/or (c).

               38.     Upon information and belief, Teva was aware of the existence of the ’499

patent and was aware that the submission of Teva’s ANDA No. 213195 to the FDA constituted an

act of infringement of the ’499 patent.




                                                 -8-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 9 of 28 PageID: 9




                39.     Upon information and belief, Teva was aware that the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the United

States, of Teva’s ANDA Product before the expiration of the ’499 patent would constitute an act

of infringement of the ’499 patent.

                40.     Plaintiffs will be irreparably harmed by Teva’s infringing activities unless

those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at law.


                                      PRAYER FOR RELIEF


    WHEREFORE, Plaintiffs respectfully request the following relief:


                A.      A Judgment that Teva has infringed the ’499 patent by submitting ANDA

No. 213195 to the FDA;

                B.      A Judgment that the commercial manufacture, use, offer for sale, or sale

within the United States, and/or importation into the United States, of Teva’s ANDA Product will

infringe, or induce or contribute to the infringement of, the ’499 patent;

                C.      A Judgment that this case is exceptional and that Plaintiffs are entitled to

their reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

                D.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B) or 35 U.S.C.

§ 283, restraining and enjoining Teva, its directors, officers, agents, attorneys, affiliates, divisions,

successors, and employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, and/or importation

into the United States, of any drug product, or use thereof, claimed in the ’499 patent;

                E.      An Order pursuant to 35 U.S.C. § 271(e)(4)(A) that the effective date of any

approval of ANDA No. 213195 be a date that is not earlier than the expiration date of the ’499



                                                  -9-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 10 of 28 PageID: 10




patent, including any patent term extensions and/or patent term adjustments, and the period of any

pediatric exclusivity, associated with the ’499 patent to which Plaintiffs are or may become

entitled; and

                F.    Such other and further relief as the Court may deem just and proper.


 Dated: September 9, 2020                         By: s/ Charles M. Lizza
                                                      Charles M. Lizza
 OF COUNSEL:                                          William C. Baton
                                                      Sarah A. Sullivan
 Bruce M. Wexler                                      SAUL EWING ARNSTEIN & LEHR LLP
 Isaac S. Ashkenazi                                   One Riverfront Plaza, Suite 1520
 Joseph M. O’Malley, Jr.                              Newark, NJ 07102
 PAUL HASTINGS LLP                                    (973) 286-6700
 200 Park Avenue                                      clizza@saul.com
 New York, New York 10166
                                                       Attorneys for Plaintiffs
 Michael A. Stramiello, Ph.D.                          Alkermes, Inc. and
 PAUL HASTINGS LLP                                     Alkermes Pharma Ireland Limited
 2050 M Street NW
 Washington, D.C. 20036




                                              -10-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 11 of 28 PageID: 11




         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.


 Dated: September 9, 2020                         By: s/ Charles M. Lizza
                                                      Charles M. Lizza
 OF COUNSEL:                                          William C. Baton
                                                      Sarah A. Sullivan
 Bruce M. Wexler                                      SAUL EWING ARNSTEIN & LEHR LLP
 Isaac S. Ashkenazi                                   One Riverfront Plaza, Suite 1520
 Joseph M. O’Malley, Jr.                              Newark, NJ 07102
 PAUL HASTINGS LLP                                    (973) 286-6700
 200 Park Avenue                                      clizza@saul.com
 New York, New York 10166
                                                       Attorneys for Plaintiffs
 Michael A. Stramiello, Ph.D.                          Alkermes, Inc. and
 PAUL HASTINGS LLP                                     Alkermes Pharma Ireland Limited
 2050 M Street NW
 Washington, D.C. 20036




                                               -11-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 12 of 28 PageID: 12




                   EXHIBIT A
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 13 of 28 PageID: 13
                                                                        1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 I OI I i
                                                                                                      US007919499B2


 (12)   United States Patent                                                    (10)   Patent No.:                       US 7,919,499 B2
        Ehrich                                                                  (45)   Date of Patent:                                Apr. 5, 2011

 (54)   NALTREXONE LONG ACTING                                             Double-Blind,         Placebo-Controlled      Trial,"    J    Clinical
                                                                           Psychopharmacology, 21(3):287-292 (2001).
        FORMULATIONS AND METHODS OF USE                                    "Evidence for the Efficacy of Naltrexone in the Treatment ofAlcohol
                                                                           Dependence (Alcoholism)," Addiction Treatment Forum, Ed.,
 (75)   Inventor:     Elliot Ehrich, Lincoln, MA (US)                      Leavitt, Stewart, pp. 1-8 (2002).
                                                                           Reuning, R.H., et al., "Pharmacokinetic quantitation of naltrexone
 (73)   Assignee: Alkermes, Inc., Waltham, MA (US)                         release from several sustained-released delivery," NIDA, Research
                                                                           Monograph, Institute on Drug Abuse, 28:172-184, (1981).
                                                                           Yolles, S., et al., "Long acting delivery for narcotic antagonists II:
 (*)    Notice:       Subject to any disclaimer, the term of this          release reates ofnaltrexone from Poly(lactic acid) composites," PDA
                      patent is extended or adjusted under 35              J. of Pharm. Sci and Tech., 64(2):348-349, (1995).
                                                                           Bartus, et al., Vivitrex®, an Injectable, Extended-Release Formula-
                      U.S.C. 154(b) by 1673 days.                          tion of Naltrexone, Provides Pharmacokinetic and
                                                                           Pharmacodynamic Evidence of Efficacy for 1 Month in Rats,
 (21)   Appl. No.: 11/083,167                                              Neuropsychopharmacology, 28:1973-1982 (Aug. 2003).
                                                                           Comer, Sandra D. et al., "Depot Naltrexone: Long-lasting Antago-
 (22)   Filed:        Mar. 17, 2005                                        nism of the Effects of Heroin in Humans," Psychopharmacology,
                                                                           159:351-360 (2002).
                                                                           Chiang, C.N. et al., "Kinetics of a Naltrexone Sustained-release
 (65)                    Prior Publication Data                            Preparation," Clinical Pharmacology and Therapeutics, 36(5): 704-
                                                                           708.
        US 2005/0245558 Al            Nov. 3, 2005                         U.S. Appl. No. 60/554,658, filed Mar. 19, 2004, Elliott Enrich, et al.
                                                                           U.S. Appl. No. 60/554,785, filed Mar. 19, 2004, Elliott Enrich, et al.
                   Related U.S. Application Data                           U.S. Appl. No. 11/082,420, filed Mar. 17, 2005, Elliott Enrich, et al.
                                                                           U.S. Appl. No. 11/082,534, filed Mar. 17, 2005, Elliott Enrich, et al.
 (60) Provisional application No. 60/564,542, filed on Apr.                Swift, Robert M., "Drug Therapy for Alcohol Dependence," New
       22, 2004.                                                           England J. ofMed., 340(19): 1482-1490 (1999).
                                                                           Karam-Hage, Maher and Brower, Kirk J., "Gabapentin Treatment for
 (51)   Int. Cl.                                                           Insomnia Associated With Alcohol Dependence," Am. J. Psychiatry,
                                                                           157(1): 151-153 (2000).
        A61K31144                       (2006.01)
                                                                           Myrick, M.D., Hugh, et al., "Gabapentin Treatment ofAlcohol With-
        A61K31156                       (2006.01)                          drawal, "Am. J. ofPsychiatry, 155(11): 1626-1627, (1998).
        A01N43142                       (2006.01)                          Malcolm, M.D., Robert, et al., "Update on Anticonvulsants for the
        A01N 45/00                      (2006.01)                          Treatment of Alcohol Withdrawal," Am. J. on Addictions, 10(1):
        A61F 13/00                      (2006.01)                          16-23, Abstract Only, (2001).
                                                                           Swift, R., et al., "Naltrexone Effects on Diazepam Intoxication and
 (52)   U.S. Cl . ......................... 514/282; 514/171; 424/422      Pharmacokinetics in Humans," Psychopharmacology, 135(3): 256-
 (58)   Field of Classification Search .................. 514/282,         262 (1998), Abstract Only
                                                    514/171; 424/422       Chaves, M.L., et al., "Diazepam Inhibits Retroactive Interference of
        See application file for complete search history.                  Memory in Humans: Pretreatment with Naltrexone Does Not Alter
                                                                           This Effect," Braz. J. Med. Biol. Res., 23(5): 417-421 (1990),
                                                                           Abstract Only
 (56)                    References Cited                                  Fidecka, S. and Langwinski, R., "Effects of Opioid Antagonists on
                                                                           Anticonvulsant and Hypnotic Activity of Benzodiazepines," Pol. J.
                   U.S. PATENT DOCUMENTS                                   Pharmacol., 48(4): 409-414 (1996), Abstract Only
     4,719,219 A          1/1988   Arvidsson et al.                        Longo, L.P., et al., "Divalproex Sodium (Depakote) for Alcohol
     4,882,335 A         11/1989   Sinclair                                Withdrawal and Relapse Prevention," J. Addict Dis., 21(2): 55-64
      5,407,609 A         4/1995   Tice et al.                             (2002), Abstract Only.
      5,512,593 A         4/1996   Dante                                   Minuk, G.Y., et al., "The Use of Sodium Valproate in the Treatment
      5,654,008 A         8/1997   Herbert et al.                          of Alcoholism," J. Addict Dis., 14(2): 67-74 (1995), Abstract Only
      5,792,477 A         8/1998   Rickey et al.                           Reoux, J.P., et al., "Diva1proex Sodium in Alcohol Withdrawal: A
      6,143,314 A *      11/2000   Chandrashekar et al. .... 424/426       Randomized Double Blind Placebo-Controlled Clinical Trial, "Alco-
      6,264,987 B1        7/2001   Wright et al.                           hol Clin. Exp. Res., 25(9): 1324-1329 (2001), Abstract Only.
      6,306,425 B1       10/2001   Tice et al.
      6,358,443 B1        3/2002   Herbert et al.                           * cited by examiner
      6,495,155 B1       12/2002   Tice et al.
  2004/015 1774 Al        8/2004   Pauletti et al.                         Primary Examiner       Sreeni Padmanabhan
              FOREIGN PATENT DOCUMENTS                                     Assistant Examiner     Kendra D Carter
                                                                           (74) Attorney, Agent, or Firm    Elmore Patent Law Group,
 WO             01/15699      3/2001
 WO             01/43726 A    6/2001                                       P.C.; Carolyn S. Elmore; Darlene A. Vanstone
 WO       WO 2004/064752 A2   8/2004
 WO       WO 2004/108084 A2 12/2004                                        (57)                            ABSTRACT
                     OTHER PUBLICATIONS                                    The inventions described herein arose from unexpected dis-
 O'Malley, Stephanie S. et al., "Initial and Maintenance Naltrexone        coveries made during clinical trials with a long acting formu-
 Treatment for Alcohol Dependence Using Primary Care vs Specialty          lation of naltrexone. As such, the invention includes a method
 Care. ANested Sequence of 3 Randomized Trials," Arch Intern Med.,         for treating an individual in need of naltrexone comprising the
 163: 1695-1704 (2003).                                                    step of parenterally administering a long acting formulation
 Latt, Noeline C. et al., "Naltrexone in alcohol dependence: a
 randomised controlled trial of effectiveness in a standard clinical       comprising naltrexone and to the use of naltrexone in the
 setting," MJA, 176: 530-534 (2002).                                       manufacture of medicaments for use in such methods.
 Heinala, Pekka et al., "Targeted Use of Naltrexone Without Prior
 Detoxification in the Treatment of Alcohol Dependence: A Factorial                             15 Claims, 4 Drawing Sheets
                                                                                                                   CD
       Overall
     701 —

N
                                                                       Placebo
     600
                                                                                                                   0
                                                                   ♦ 190 mg naltrexone
     50
                                                            9e         380 mg naltrexone

     40




a)
     20                                                                                                            A


E    10
U


             10   20   3)   40   50   60   70   80   90    100   110   120 130 140     150 160   170 180 190 200
                                                          Days

                                                      FIG. 1A
                                                                                                                        Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 14 of 28 PageID: 14
          Men
     70 -f^

N                                                                         Placebo
     60
                                                                        , 190 mg naltrexone
                                                                                                                     0
Cm
.E50                                                            p p p 380 mg naltrexone
C
i
     40


03D
S
4)
++ 20

7

E    10
V

          0     10   20   3D   40   50   60   70   8Q   90    100 110     120 130 140    150 160   170 180 190 200

                                                             Days
                                                         FIG. 1B
                                                                                                                         Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 15 of 28 PageID: 15
           Women
      701-

                                                               Placebo
>r+   60
                                                               190 mg naltrexone
C)
                                                                                                         0
C 50
                                                   o o o 380 mg naltrexone
I-
      40


      3D
2

      2D
                                                                                                         .
      10


               1)   20 30   40 50   60 70 80 90 100      110   120 130   140 150 160   170 180 190 200
                                                Days

                                               FIG. 1C
                                                                                                             Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 16 of 28 PageID: 16
      30

            *                      *                              *
C
0
      25

0.                                                               21.5
U,    20   19.3                   19.3                                                                         JI


           p                                                                              Baseline
0)                                1                                                     El Placebo
      15                                                                                El Naltrexone 190 mg
C                                                                                       El Naltrexone 380 mg   ci)
I-



>rl
      10

                                         70.
                                                                                                               .

                   5.9                   -                              i   5.6   5.4
Iw                                               4.9
C
       5
cc                                                ;!
                            3.1          I              21       ' I
                                                                 -
       0
                  Overall
                            Li           mate
                                                             I    remaie
                                                                                                               11)




                                               FIG. 2
                                                                                                                     Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 17 of 28 PageID: 17
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 18 of 28 PageID: 18


                                                      US 7,919,499 B2
                                1                                                                    2
          NALTREXONE LONG ACTING                                        has not used oral naltrexone within five days, such as within
      FORMULATIONS AND METHODS OF USE                                   ten days, before said administration.

                  RELATED APPLICATION                                           BRIEF SUMMARY OF THE DRAWINGS
                                                                   5

   This application claims the benefit of U.S. Provisional                 FIGS. TA-IC shows the cumulative mean event rate of
                                                                        heavy drinking during the study by treatment group and gen-
 Application No. 60/564,542, filed on Apr. 22, 2004. The
                                                                        der. As an example, at day 100, the mean number of cumula-
 entire teachings of the above application are incorporated
                                                                        tive heavy drinking days for the overall study population was
 herein by reference.                                                   22.3 for the long-acting naltrexone 380 mg patients, 27.3 for
                                                                   10
                                                                        long-acting naltrexone 190 mg patients, and 30.0 for placebo
           BACKGROUND OF THE INVENTION                                  patients.
                                                                           FIG. 2 shows median heavy drinking days per month for
    Alcohol dependence is a chronic disorder that results from          each treatment group, overall and by gender. Asterisks repre-
 a variety of genetic, psychological and environmental factors.         sent interquartile range (25%, 75%).
 Traditional treatment has consisted of two phases: detoxifi-      15
 cation and rehabilitation. Detoxification ameliorates the                 DETAILED DESCRIPTION OF THE INVENTION
 symptoms and signs of withdrawal; rehabilitation helps the
 patient avoid future problems with alcohol. In the past, most            The inventions relate to the administration of a naltrexone
 rehabilitative treatments have been psychosocial. With                containing formulation, preferably a long acting naltrexone
 advances in neurobiology, there is increasing interest in drug    20 formulation, to patients in need thereof and to the use of
 therapy for alcohol dependence. For a discussion of the devel-        naltrexone in the manufacture of medicaments for use in such
 opment of this field, see Swift, R., Drug Therapy for Alcohol         methods.
 Dependence, NEJM, May 13, 1999, 1482-1490. Yet, the suc-                 In one embodiment, the invention includes a method for
 cessful treatment of alcoholism has many serious challenges           treating an individual in need of naltrexone comprising the
                                                                   25 step of parenterally administering a long acting formulation
 and complications. Patient compliance is a serious problem.
                                                                       comprising naltrexone to the individual wherein the serum
    Accordingly, there is a need for improving naltrexone
                                                                       AUC of naltrexone is at least about two times, preferably at
 therapies.
                                                                       least about three times, more preferably about 3.3 times
                                                                       greater than that achieved by 50 mg/day oral administration.
             SUMMARY OF THE INVENTION
                                                                       This invention arose from the unexpected discovery that sub-
                                                                   30
                                                                       stantially improved serum levels of naltrexone can be
    The inventions described herein arose from unexpected              achieved by administering long acting formulations of naltr-
 discoveries made during clinical trials with a long acting            exone, such as the Alkermes, Inc. formulation, Vivitrex®
 formulation of naltrexone. As such, the invention includes a          injectable suspension, made employing its Medisorb® deliv-
 method for treating an individual in need of naltrexone com-          ery system. Indeed, it was not expected that serum levels of
 prising the step of parenterally administering a long acting      35 about 3.3 times that achieved by a 50 mg/day oral dose could
 formulation comprising naltrexone to the individual wherein           be achieved by a single IM administration of Vivitrex®.
 the serum AUC of naltrexone is at least about two times,                 The inventions also include a method of treating an indi-
 preferably at least about three times, more preferably about          vidual in need of naltrexone comprising administering naltr-
 3.3 times greater over the course of the month than that              exone, such as in a long acting formulation, in the absence of
 achieved by 50 mg/day oral administration.                        40 co-administering alcohol, to an individual who has not
    The inventions also include a method of treating an indi-          abstained from alcohol within three days, such as five days,
 vidual in need of naltrexone comprising administering a long          prior to the naltrexone administration. In this embodiment, it
 acting formulation in a dose comprising at least about 160 mg         was unexpectedly discovered that good to excellent results
 of naltrexone, preferably between about 160 mg and about              could be achieved without either requiring alcohol abstinence
 480 mg naltrexone, more preferably between about 160 and              or requiring alcohol consumption during therapy, as taught by
                                                                   45
 240 mg of naltrexone or about 310 to about 480 mg of naltr-           Sinclair, U.S. Pat. No. 4,882,335. Further, good to excellent
 exone.                                                                results were achieved in patients that did not receive oral
    The inventions also include a method of treating an indi-          naltrexone in advance of the long acting formulation admin-
 vidual in need of naltrexone comprising administering naltr-          istration, contrary to the clinical protocols as taught by Drug
 exone, such as in a long acting formulation, in the absence of        Abuse Sciences. Thus, the inventions also include adminis-
 co-administering alcohol, to an individual who has not            50 tering a long acting formulation to individuals who did not
 abstained from alcohol within three days, such as five days,          receive a prior oral dose of naltrexone, for example, within 3,
 prior to the naltrexone administration.                               such as within about 5 days or about 10 days of commencing
    The invention also includes a method of treating an indi-          therapy.
 vidual in need of naltrexone comprising administering naltr-             As such, the inventions also include a method of treating an
 exone as a long acting formulation in the absence of concomi-     55 individual in need of naltrexone comprising administering a
 tant psychosocial treatment/intervention.                             long acting formulation in a dose comprising between about
    The inventions include a method of increasing the days             160 mg and 240 mg of naltrexone or about 310 mg to about
 prior to occurrence of alcohol consumption in an individual in        480 mg of naltrexone and formulations for use in the methods
 need of naltrexone comprising administering a long acting             described herein. Preferred formulations are administered in
 formulation comprising naltrexone, in the absence of co-          60 a dose comprising about 190 mg or about 380 mg naltrexone.
 administering alcohol, to an individual who has not abstained            The naltrexone can be in any form, including anhydrous,
 from alcohol within three days, such as five days, prior to the       hydrate, solvate or salt forms or combinations thereof. It can
 naltrexone administration.                                            be crystalline or non-crystalline or combinations thereof. A
    The inventions include a method of treating an individual          preferred naltrexone form comprises a naltrexone ethanolate,
 in need of naltrexone comprising administering a long acting          such as that described in U.S. Patent Application No. 60/475,
 formulation comprising naltrexone in a dosage between             65 863, filed on Jun. 4, 2003, which is incorporated herein by
 about 160 mg to about 480 mg naltrexone every four weeks              reference and/or anhydrous naltrexone. A particularly pre-
 for a period of about 24 weeks or more wherein the individual         ferred naltrexone form is that produced by the encapsulation
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 19 of 28 PageID: 19


                                                         US 7,919,499 B2
                                 3
 process described in U.S. Pat. No. 6,264,987, by Wright et al.,          weight, more preferably at least about 30% by weight, such as
 which is incorporated herein by reference.                               about 35% by weight naltrexone of the total weight of the
    The naltrexone can be combined with any of the well-                  device, or formulation.
 known biodegradable and bioerodible carriers, such as poly-                 Alternatively, instead of incorporating naltrexone into
 lactides, poly(lactic acids) and poly-lactide-co-glycolides           5 polymeric particles, it is possible to entrap these materials in
 and collagen formulations. A particularly preferred polymer              microparticles prepared, for example, by coacervation tech-
 is a polylactide-co-glycolide polymer which possesses a                  niques or by interfacial polymerization (for example,
 molecular weight of at least 100,000 daltons, such as those              hydroxymethylcellulose or gelatine-microcapsules and poly-
 described below in the exemplification. Such materials may               (methylmethacrylate) microcapsules, respectively), in colloi-
 be in the form of solid implants, sponges, and the like.             10
                                                                          dal  drug delivery systems (for example, liposomes, albumin,
    As stated above, the naltrexone is preferably in a long               microparticles, microemulsions, nanoparticles, and nanocap-
 acting formulation. Long acting (also referred to as extended,           sules), or in macroemulsions.
 sustained, or controlled release) preparations may be                       When the composition is to be used as an injectable mate-
 achieved through the use ofpolymers (preferably poly-lactide             rial, including but not limited to needle-less injection, it can
 or poly-lactide-co-glycolide polymers) to entrap or encapsu-             be formulated into a conventional injectable carrier. Suitable
 late the naltrexone described herein. Extended release formu-        15 carriers include biocompatible and pharmaceutically accept-
 lations can be made by spray drying polymer-drug mixtures,               able solutions. The injection can be intramuscular or subcu-
 emulsion-based technologies, coacervation based technolo-                taneous.
 gies, film casting, extrusion based technologies and other                  While the formulation may contain additional excipients,
 processes to manufacture polymer-drug microparticles pos-                as is well known in the art, the present invention can achieve
 sessing an extended release profile. Examples of suitable            20 an excellent release profile with the simple formulation
 extended release technologies that can be used to incorporate            described herein. Such additional excipients can increase or
 the novel naltrexone forms described herein include, without             decrease the rate of release of the agent. Ingredients which
 limitation, the MEDISORB® technology, as described in, for               can substantially increase the rate of release include pore
 example, U.S. Pat. No. 6,264,987 to Wright, U.S. Pat. Nos.               forming agents and excipients which facilitate polymer deg-
 5,654,008 and/or 5,792,477, for example; the PROLEASE®               25 radation. For example, the rate of polymer hydrolysis is
 technology, as described, for example in U.S. Pat. No. 6,358,            increased in non-neutral pH. Therefore, an acidic or a basic
 443 to Herbert; the technologies described by Southern                   excipient such as an inorganic acid or inorganic base can be
 Research Institute, as described for example in U.S. Pat. Nos.           added to the polymer solution, used to form the micropar-
 6,306,425 and 5,407,609; and "Method of Preparing Sus-                   ticles, to alter the polymer erosion rate.
 tained Release Microparticles," U.S. Application No. 60/441,                A preferred embodiment of the described sustained release
                                                                      30
 946, filed Jan. 23, 2003, and the technologies described by              formulations consists essentially of the biocompatible poly-
 Alza Corp., including theALZAMER® Depot injection tech-                  mer and naltrexone. By "consists essentially of' is meant the
 nology. The contents of these patents are incorporated herein            absence of ingredients which substantially increase the rate of
 by reference in their entirety.                                          release of the active agent from the formulation. Examples of
    In another embodiment, the novel naltrexone forms                     additional excipients which would not be expected to sub-
 described herein may be used in combination with other               35 stantially increase or decrease the rate of release of the agent
 treatments including but not limited to psychotherapy and/or             include additional active agents and inert ingredients.
 other medications. Other medications that may be combined                   In yet another embodiment, the formulation consists of the
 with the long acting naltrexone of the invention include but             biocompatible polymer and naltrexone. By "consists of' is
 are not limited to anticonvulsants (see U.S. Patent Applica-             meant the absence of components or ingredients other than
 tion No. 60/554,658 filed on Mar. 17, 2005, incorporated             40 those listed and residual levels of starting materials, solvents,
 herein by reference), dopamine D2 partial agonists (see U.S.             etc. from the process.
 Patent Application No. 60/554,785 filed on Mar. 17, 2005,                   As stated above, the formulation preferably releases naltr-
 incorporated herein by reference) and cannabinoid receptor               exone over a period of at least about one, two, three or four
 antagonist. Examples of anticonvulsants useful in conjunc-               weeks. As such, the formulation can be administered using a
 tion with the present invention include but are not limited to           dosing schedule which achieves the desired therapeutic levels
                                                                      4s
 carbamezepine, valproic acid, lamotrigine, gabapentin, topi-             for the desired period of time. For example, the formulation
 ramate, phenobarbital, diphenylhydantoin, phenytoin,                     can be administered and, optionally, the patient monitored
 mephenytoin, ethotoin, mephobarbital, primidone, ethosux-                until levels of the drug being delivered return to baseline.
 imide, methsuximinde, phensuximide, trimethadione, phena-                Following an actual or projected return to baseline, the for-
 cemide, acetazolamide, progabide, clonazepam, divalproex                 mulation can be administered again. Alternatively, the subse-
 sodium, magnesium sulfate injection, metharbital,                    50 quent administration of the formulation can occur prior to
 paramethadione, phenytoin sodium, clobazam, sulthiame,                   achieving baseline levels in the patient. As such, the formu-
 dilantin, zolpidem tartrate, zaleplon, indiplon, and zopiclone.          lation can be advantageously administered weekly, with a one
 Examples of dopamine D2 partial agonists useful in the                   week release formulation, biweekly with a two week release
 present invention include but are not limited to Aripiprazole,           formulation, or monthly with a four week release formula-
 7-{4-[4-(2,3-dichlorophenyl)- 1 -piperazinyl]-butoxy}-3-,4-              tion. Vivitrex is a four week release formulation with a
 dihydro carbostyril or 7-{4-[4-(2,3-dichlorophenyl)-1-piper-             monthly (e.g., every four weeks) administration. The therapy
 azinyl]-butoxy}-3,4-dihydro-2(1H)-quinolinone, and the                   can end after a single dose or can be maintained for longer
 partial dopamine agonist (—)3-(3-hydroxyphenyl)-N-n-pro-                 periods of time. In one embodiment, the therapy can main-
 pylpiperidine [(—)-3PPP, see U.S. Pat. No. 4,719,219].                   tained for at least about 4, 8, 12, 16, 20 and 24 weeks or more.
    In a preferred embodiment, the long acting formulation                Where more than one administration is given, the second
 delivers therapeutically beneficial amounts of naltrexone to         60 administration can be given at least about 7 days, preferably
 the patient for a period of at least one week, preferably at least       at least about 14 days, more preferably at least about 21 days,
 about two weeks, more preferably at least about 3 or about 4             such as about 28 days, after the first administration and com-
 or more weeks. A four week delivery is often referred to as a            binations thereof. In this context "about" preferably means
 monthly delivery.                                                        within three days of the targeted date.
    In one preferred embodiment, the naltrexone is present in         65     Particularly good results were achieved upon administer-
 the extended release device or formulation in an amount of at            ing the same formulation and same dose with each adminis-
 least about 5% by weight, preferably at least about 10% by               tration. Thus, where a 380 mg dose was given in the first
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 20 of 28 PageID: 20


                                                      US 7,919,499 B2
                                                                                                      6
 administration, good to excellent results were achieved when             The outflow of the first or second static mixer can flow into
 the second and subsequent doses were about 380 mg. Sur-               an extraction vessel containing primary extraction solution.
 prisingly, good to excellent results were also obtained when          The solvents (BA and EtAc) are substantially extracted from
 each dose administered contained 190 mg naltrexone, par-              the organic phase of the emulsion in this primary solvent
 ticularly in men and women who were abstinent from alcohol         5 extraction step, resulting in nascent microparticles comprised
 in the three or five days prior to commencing treatment. As           mainly of polymer and drug. The primary solvent extraction
 such, in one embodiment of the invention, the doses and/or            step lasts for approximately six hours.
 formulations administered in each subsequent administration              The microparticles can be collected, and vacuum dried,
 were similar or the same. As stated above, the formulation is         optionally with a nitrogen bleed using a customized vibratory
 preferably a microsphere formulation and is administered by       10 sieve. After collection and prior to drying, the microparticles
 IM injection. Administration to the buttock in a volume of up         are rinsed with a 25% ethanol solution that removes the
 to about 4 mL in an injectable diluent was performed in the           emulsifying agent (PVA), and enhances yield by aiding in the
 trials leading up to these inventions.                                transfer of the microparticles to the cold dryer. This step is
    The methods of the inventions achieved good to excellent           conducted, preferably at cold temperatures, until the desired
 results in women and, in particular, men. Good to excellent           level of dryness is achieved. As can be seen in the examples
 results were achieved in young individuals (defined as less       15 below, the degree of dryness (as measured, for example, by a
 than 50 years of age), particularly men. Individuals afflicted        humidity probe), impacts upon the degree of crystallinity
 by alcohol dependency, such as a heavy drinker achieved               achieved in the final product. For example, it can be advan-
 good to excellent results. A heavy drinker is understood in the       tageous to select a drying time of at least about 8, 16, 24 or 40
 art to include women who consume four or more alcoholic               hours of drying. For example, it can be advantageous to select
 beverages in a day and men who consume five or more alco-         20 a drying time of at least about 8, 16, 24 or 40 hours where
 holic beverages in a day.                                             drying is 40%, 70%, 95% or 100% complete respectively.
    In yet another embodiment, the inventions include a                Drying is considered complete when the absolute humidity of
 method of increasing the days prior to occurrence of alcohol          the effluent gas reaches approximately 0 g/m 3   .

 consumption in an individual in need of naltrexone compris-              The microparticles can then be resuspended in a second
 ing administering a long acting formulation comprising nal-       25 extraction solution. The second solution can contain the sol-
 trexone in accordance with the protocols and/or dosing regi-          vent desired to form the polymorphic form, such as ethanol.
 mens described herein. In one embodiment, the increase in             For example, a solution comprising at least about 10% by
 days prior to occurrence of alcohol consumption can include           volume, preferably at least about 20% ethanol, can be used.
 the consumption of a single alcoholic beverage or it can              This can be conveniently called the reslurry and secondary
 include consumption of four or five alcoholic beverages, such         solvent extraction steps. The solvent, such as ethanol, can
 as the number of drinks characterizing an episode of "heavy       30
                                                                       facilitate further extraction of BA and EtAc. Further, the
 drinking," above. In general, the greater the number of days          crystallinity of the drug increases during the step. The sec-
 that transpire prior to alcohol consumption indicates a more          ondary solvent extraction step is carried out in an extraction
 successful therapy.                                                   vessel for approximately two, three, four or more hours. This
                                                                       step can be conveniently completed at room temperature.
                     EXEMPLIFICATION                               35 However, other temperatures can be selected as well. In the
                                                                       collection/final dry step, the microparticles are collected, and
                           Example 1                                   vacuum dried with a nitrogen bleed using a customized vibra-
                                                                       tory sieve.
 Method for Manufacturing Vivitrex® Long Acting Formula-                  In the final harvest step, the microparticles can be trans-
 tions                                                             40 ferred into a sterile container and stored, for example, in a
    The invention includes a preferred method for manufactur-          freezer at —20° C., until filling into vials. Preferably, the
 ing extended release devices, wherein the resulting device            stored microparticles are sieved through a 150 micron screen
 contains a mixture of the described polymorphic forms.                to remove any oversized material prior to filling into vials.
    Polymer solution can be formed by dissolving a poly(lac-           Preparation of Naltrexone Base Microparticles.
 tide)-co-glycolide polymer, such as a 75:25 DL PLGA (poly                The naltrexone base microparticles were produced using a
                                                                   45
 (lactide)-co-glycolide) in a polymer solvent, such as ethyl           co-solvent extraction process. The theoretical batch size was
 acetate (EtAc), to form a solution. Preferred PLGA polymers           15 to 20 grams. The polymer (MEDISORB® 7525 DL poly-
 are high molecular weight polymers, such as polymers pos-             mer, MEDISORB® 8515 DL polymer and MEDISORB®
 sessing a molecular weight of at least about 100,000 daltons.         6536 DL polymer, all available from Alkermes, Inc., Blue
 A naltrexone solution can be formed by dissolving naltrexone          Ash, Ohio) was dissolved in ethyl acetate to produce a 16.7%
 base in a suitable solvent, such as benzyl alcohol (BA), to       50 w/w polymer solution. The naltrexone base anhydrous was
 form a solution. The polymer solution and the naltrexone              dissolved in benzyl alcohol to produce a 30.0% w/w solution.
 solution are preferably mixed together to form a drug/poly-           In various batches, the amount of drug and polymer used was
 mer solution that will be the "organic" or "oil" phase of the         varied to produce microparticles with different theoretical
 emulsion.                                                             drug loading ranging from 30%-75%. The ambient polymer
    The "aqueous" or "continuous" phase of the emulsion            55 and drug solutions were mixed together until a single homo-
 (emulsifying solution) is prepared. The aqueous phase pref-           geneous solution (organic phase) was produced. The aqueous
 erably contains poly(vinyl alcohol) (PVA) and polymer sol-            phase was at ambient conditions and contained 1% w/w poly-
 vent, such as EtAc. The organic phase and the aqueous phase           vinyl alcohol and a saturating amount of ethyl acetate. These
 can be conveniently combined in a first static mixer to form an       two solutions were pumped via positive displacement pumps
 oil-in-water emulsion.                                                at a ratio of 3:1 (aqueous: organic) through a'/d in-line mixer
    In an optional partial extraction step, the emulsion flows     60 to form an emulsion. The emulsion was transferred to a stir-
 out of the first static mixer and into a second static mixer          ring solvent extraction solution consisting of 2.5% w/w of
 where the emulsion can be combined with a primary extrac-             ethyl acetate dissolved in distilled water at 5-10° C., at a
 tion solution which enters the second static mixer. The pri-          volume of 0.5 L of extraction solution per-theoretical gram of
 mary extraction solution (such as can be formed by an EtAc            microparticles. Both the polymer and drug solvents were
 aqueous solution) can initiate solvent extraction from the        65 extracted into the extraction solution from the emulsion drop-
 microdroplets of the emulsion during the partial primary              lets to produce microparticles. The initial extraction process
 extraction step in the second static mixer.                           ranged from two to four hours. The microparticles were col-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 21 of 28 PageID: 21


                                                        US 7,919,499 B2
                                iA                                                                        8
 lected on a 25 µm sieve and rinsed with a cold (<5° C.) 25%              sieved through a 150 micron screen to remove any oversized
 w/w ethanol solution. The microparticles were dried cold                 material prior to filling into vials.
 overnight (approximately 17 hours) using nitrogen. The
 microparticles were then transferred to the reslurry solution,                                      Example 2
 which consisted of a vigorously stirring 25% w/w ethanol            5
 solution at 5-10° C. After a short mixing time (five to fifteen               Phase III Clinical Trial (also Referred to herein as
 minutes), the reslurry solution and the microparticles were                                     "ALK21-003")
 transferred to a stirring 25% w/w ethanol secondary extrac-
 tion solution (approximately 25° C. at a volume of 0.2 L of             Screening and Eligibility Criteria
 secondary extraction solution per theoretical gram of micro-        10      Participants were male or nonpregnant, nonlactating
 particles). The microparticles stirred for six hours enabling           female outpatients ? 18 years old with a current diagnosis of
 additional solvent removal from the microparticles to take              alcohol dependence. Patients had a minimum of two episodes
 place. The microparticles were then collected on a 25 µm                of heavy drinking (? 5 alcoholic drinks/day for men and ?4
 sieve and rinsed with a 25% w/w ethanol solution at ambient             drinks/day for women) per week during the 30 days prior to
 temperature. These microparticles dried in a hood under             15 screening.
 ambient conditions overnight (approximately 17 hours), were                 Exclusion criteria included evidence of liver failure; ala-
 sieved to remove agglomerated microparticles and then                   nine aminotransferase (ALT) or aspartate aminotransferase
 placed into a freezer for storage.                                      (AST) levels greater than three times the upper limit of nor-
 Preparation of Naltrexone Microspheres                                  mal; history of pancreatitis; major depression with suicidal
    A 1 kg batch of naltrexone microspheres was prepared as          20 ideation, psychosis, or bipolar disorder (patients with treated
 follows. Polymer solution was formed by dissolving 75:25                depression and stable pharmacotherapy for at least 8 weeks
 DL PLGA (poly(lactide)-co-glycolide) in ethyl acetate                   were not excluded); dependence within the past year on ben-
 (EtAc) to form a solution of 16.7% polymer and 83.3% EtAc.              zodiazepines, opiates, or cocaine; more than 7 days of inpa-
 A naltrexone solution was formed by dissolving naltrexone               tient treatment for substance abuse during the month prior to
 base in benzyl alcohol (BA) to form a solution of 30% naltr-        25 screening; or use of opiates, oral naltrexone, or disulfiram
 exone base anhydrous and 70% BA. The polymer solution                   during the two weeks prior to screening.
 and the naltrexone solution were mixed together to form a                   Detoxification prior to randomization was performed only
 drug/polymer solution that was the "organic" or "oil" phase             if indicated by investigator judgment and had to be completed
 of the emulsion.                                                        seven days before initiation of study therapy. Use of benzo-
     The "aqueous" or "continuous" phase of the emulsion                 diazepines was prohibited during the week prior to the first
                                                                     30 dose of study medication.
 (emulsifying solution) was prepared by dissolving poly(vinyl
 alcohol) (PVA) and EtAc in water-for-injection (WFI). The               Randomization Procedures
 organic phase and the aqueous phase were combined in a first                Patients were randomized to one of three treatment groups:
 static mixer to form an oil-in-water emulsion. The droplet size         long-acting injectable naltrexone 380 mg, long-acting inject-
 of the emulsion was determined by controlling the flow rates            able naltrexone 190 mg, or matching volumes of placebo
 of the two phases through the first static mixer.                   35 (one-half of the placebo patients received an injection volume
    In a partial primary extraction step, the emulsion flowed            corresponding to 380 mg and the other half received an injec-
 out of the first static mixer and into a second static mixer            tion volume corresponding to 190 mg). The study used a
 where the emulsion was combined with a Primary extraction               dynamic randomization procedure to balance allocation on
 solution which enters the second static mixer. The primary              gender, patient-specified goal of total abstinence, self-re-
 extraction solution (2.5% EtAc and 97.5% WFI at approxi-            40 ported abstinence for the 7-day period prior to first injection,
 mately 6°C.) initiated solvent extraction from the microdrop-           and study site.
 lets of the emulsion during the partial primary extraction step         Study Procedures and Outcome Definitions
 in the second static mixer.                                                 Patients received an injection of study medication at
     The outflow of the second static mixer (combined flow               4-week intervals over 24 weeks, alternating between the left
 stream of the emulsion and the primary extraction solution)             and right gluteus maximus. Injections were prepared and
                                                                     45
 flowed into an extraction vessel containing primary extrac-             administered by individuals who were not involved in any of
 tion solution. The solvents (BA and EtAc) were further                  the safety or efficacy assessments, and treatment assignment
 extracted from the organic phase of the emulsion in this                was blinded to all study personnel.
 primary solvent extraction step, resulting in nascent micro-                All patients received standardized supportive therapy (12
 particles comprised mainly of polymer and drug. The primary             sessions) using the BRENDA model (Volpicelli J R, Pettinati
 solvent extraction step lasted for approximately six hours.         50 H M, McLellanA T, O'Brien C P. Combining medication and
     The microparticles were collected, and vacuum dried with             psychosocial treatments for addictions: the BRENDA
 a nitrogen bleed using a customized vibratory sieve. After               approach. New York: The Guilford Press; 2001), a six-stage
 collection and prior to drying, the microparticles were rinsed            low-intensity intervention designed to facilitate direct feed-
 with a 25% ethanol solution that removes the emulsifying                  back with respect to addiction-related consequences. During
 agent (PVA), and enhances yield by aiding in the transfer of        55    this trial, BRENDA sessions were administered by study site
 the microparticles to the dryer.                                          personnel including psychologists, nurses, therapists, coun-
     To further reduce the solvent levels the microparticles were          selors, and physicians.
 resuspended in a second extraction solution of 25% ethanol                   The number of standard drinks consumed per day was
 and 75% WFI in the reslurry and secondary solvent extraction              recorded using the Timeline Follow Back (TLFB) method
 steps. The ethanol facilitated further extraction of BA and               (Sobell L C, Sobell M B. Timeline Followback• a technique
                                                                     60
 EtAc. The secondary solvent extraction step was carried out              for assessing self-reported ethanol consumption, In: Allen J,
 in an extraction vessel for approximately four hours. In the              Litten R Z, eds. Measuring alcohol consumption: psychoso-
 collection/final dry step, the microparticles were collected,             cial and biological methods. Totowa, N.J.: Humana Press,
 and vacuum dried with a nitrogen bleed using a second cus-                1992:41-72). Breath alcohol levels of X0.02 gm/dL were
 tomized vibratory sieve.                                                  required before self-report data were collected. Patients who
    In the final harvest step, the microparticles were transferred   65    discontinued study drug treatment prematurely were allowed
 into a sterile container and stored in a freezer at —20° C. until         to remain in the study, continue to follow the established visit
 filling into vials. Preferably, the stored microparticles were            and procedure schedule, and receive BRENDA treatment.
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 22 of 28 PageID: 22


                                                          US 7,919,499 B2
                                                                                                              10
    Study Formulation: Naltrexone long-acting injection (Viv-             (i.e., all randomized patients who received at least one dose of
 itrex®) consists of microspheres (approximately 100 µM)                  study medication). The primary objective was to determine
 composed of naltrexone and polylactide-co-glycolide poly-                whether treatment with long-acting naltrexone (at either 190
 meric matrix (Medisorb®), a common biodegradable medi-                   mg or 380 mg) decreased the event rate of heavy drinking
 cal polymer with an extensive history of human use in absorb-        5 relative to treatment with placebo injection. Statistical meth-
 able sutures and extended-release pharmaceuticals.                       ods to analyze multiple drinking episodes in alcoholism treat-
 Following injection, naltrexone on the surface of the micro-             ment clinical trials have been described by Wang et al., Short
 spheres is released, yielding peak concentrations within three           of complete abstinence: an analysis exploration of multiple
 days. Thereafter, by a combination of diffusion and erosion,             drinking episodes in alcoholism treatment trials. Alcohol Clin
 naltrexone is further released for greater than 30 days.                 Exp Res. 2002; 26:1803-9. The primary analysis for the pri-
                                                                     10
    Definition of Outcomes. The primary efficacy endpoint                 mary endpoint was performed using a stratified recurrent
 was the event rate of heavy drinking over the 24 weeks of                event Andersen-Gill like model with robust variance estima-
 treatment. The definition of heavy drinking (?5 drinks per               tion (Lin D Y, Wei L J, Yang I, and Ying Z. Semiparametric
 day for men and ?4 drinks per day for women) is consistent               regression for the mean and rate functions of recurrent events.
 with that used in previous trials of oral naltrexone. Secondary          J Royal Stat Soc (B) 2000; 62: 711-30; SAS/STAT user's
 endpoints included the event rate of "risky" drinking (>2           15 guide. Version 8. Cary, N.C.: SAS Institute, 1999:2596). The
 drinks per day for men and >1 drink per day for women)                   parameters estimated in the model were those representing
 specified by the National Institute on Alcohol Abuse and                 the treatment effect of 190 mg relative to placebo and 380 mg
 Alcoholism (NIAAA) (U.S. Department of Agriculture/U.S.                  relative to placebo. The analysis was performed on all heavy
 Department of Health and Human Services. Home and Gar-                   drinking events captured during the treatment period reflect-
 den Bulletin no. 232. Nutrition and your health: dietary            20 ing the days between first treatment and 30 days following the
 guidelines forAmeri cans. 3rd ed. Washington, D.C.: Supt. of             last dose of study medication. Analyses of the primary end-
 Docs., U.S. Government. Printing Office, 1990), and the                  point were performed by gender and for each of the other
 event rate of any drinking days. Secondary endpoints                     predefined stratification variables. Retention rates were
 included median relapse to heavy drinking, NIAAA-derived                 evaluated by generating Kaplan-Meier curves for the time to
 "safe drinking" any drinking, and number of alcoholic drinks             study discontinuation. A log rank test was used to examine
                                                                     25
 per day. Exploratory endpoints included serum gamma-                     treatment group differences.
 glutamyl transferase (GGT) changes over time, and time to
 patient discontinuation. Adverse events were coded using the                                              RESULTS
 MedDRA dictionary of preferred terms.
 Statistical Methods                                                        624 patients were randomly assigned and received treat-
    The primary analysis for the primary and secondary end-          30   ment, constituting the intention-to-treat population for analy-
 points was performed on an intention-to-treat population                 ses, according to the flow chart below:


                                                                            899 assessed for
                                                                               eligibility
                                                                                                      272 excluded
                                                                                                           218 did not meet entry
                                                                                                           criteria*
                                                                                                           36 withdrew consent
                                                                                                           18 lost to follow up
                                                                            627 randomized




                                   208 allocated to long-acting              210 allocated to long-                209 allocated to
                                   naltrexone injection 380 mg;                acting naltrexone                       placebo;
                                      205 received treatment                   injection 190 mg;                    209 received
                                                                             210 received treatment                   treatment
                                                                               (ITT, assessed for


                                     3 enrollment failures
                                        - investigator judgment


                                                                                     137 (65%)                                134 (64%)
                                           130 (63%) received                      received all 6                           received all 6
                                             all 6 injections                        injections                               injections



                                           81 did not complete                     84 did not complete                     81 did not complete
                                           the trial                               the trial                               the trial
                                              24 lost to follow up                    31 lost to follow up                    28 lost to follow up
                                              20 withdrew consent                     24 withdrew consent                     31 withdrew consent
                                              29 adverse event                        14 adverse event                        14 adverse event
                                                                                      15 other                                  8 other


                                    124 (61%) completed trial             1126(60%) completed trial    I          1 128 ( 61 %) completed trial
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 23 of 28 PageID: 23


                                                                                    US 7,919,499 B2
                                              11                                                                                                          12
    Patients were predominantly male (68%) and Caucasian                                                          Overall, 401 patients (64%) received all 6 injections, and
 (84%), with a mean age of 45 years (range 19-74). Baseline                                                    378 patients (61%) completed the trial. Time to discontinua-
 drinking averaged 20 (SD=8) heavy drinking days over the 30                                                   tion was similar among groups. The median number of
 days prior to study entry. Overall, 8.8% of patients were
                                                                                                               therapy sessions completed was 11 out of a maximum of 12
 abstinent during the 7-day lead-in period and 43% of the                                               5
 patients had a goal of total abstinence. Pretreatment charac-                                                 and 42.8% of patients attended all therapy sessions. The
 teristics of the patients in the three treatment groups were                                                  number of therapy sessions and the percentage of patients
 similar (Table 1).                                                                                            attending all sessions were similar among treatment groups.

                                                                                                TABLE 1
                                                               Base-line characteristics of the patients (ITT population)

                                            Long-acting                                                 Long-acting
 Demographic                             naltrexone 380 mg                                           naltrexone 190 mg                                         Placebo
 and other                                   (N = 205)                                                   (N = 210)                                             (N = 209)

 variables               Overall              Males            Females               Overall                Males          Females             Overall           Males            Females

 Age (yr)              45.0 ± 10.1          45.4 ± 10.9        44.2 ± 8.3          44.6 ± 10.8          44.6 ± 11.5       44.6 ± 9.3         44.7 ± 10.8       44.7 ± 11.2       44.6 ± 10.0
 Gender                                                          67                                                              68                              143                66
 No. of                                     138 (67.3)          (32.7)                                  142 (67.6)          (32.4)                                (68.4)           (31.6)
 patients (%)
 Race or
 ethic



 White*                   83.9                 81.9              88.1                 80.5                 78.9              83.8               86.1              83.2              92.4
 Weight                84.2 ± 20.7          90.5 ± 19.2       71.1 ± 17.5          82.7 ± 19.8          88.7 ± 19.2        70.5 15.3         81.6 ± 17.0       86.1 ± 15.5       71.9 ± 16.2
 (kg) *
 Employment



 (%                        70.2                71.0              68.7                 71.0                  73.9             64.7               72.2              72.0              72.7
 employed
 20 hr/week)
 Current (%)               48.5                53.3              38.8                 50.7                  53.9             44.1               42.3              45.8              34.8
 smoker*
 Current                   30.2                21.7              47.8                 26.3                  21.3             36.8               29.2              24.5              39.4
 antide-
 pressant
 use (%)*
 Liver
 enzymes


 AST*t                 30.0   ±   13.1      32.5   ±   14.3    24.7      ±   8.0   32.7   ±   17.4      35.7   ±   18.6   26.4   ±    12.5   31.9   ±   18.1   33.8   ±   18.5   27.7   ±   16.5
 ALT*t                 31.9 ± 19.2          37.3 ± 20.5        20.8 ± 8.6          32.9 ± 20.6          38.2 ± 22.1       21.8 ± 10.9        34.0 ± 21.8       38.1 ± 22.4       25.0 ± 17.6
 GGT*                  58.6 ± 60.8          67.7 ± 63.8       39.8 ± 49.7          73.5 ± 86.4          86.6 ± 90.5       46.1 ± 70.3        75.6 ± 113.9      87.2 ± 127.3      50.5 ± 72.0
 Goal of                  43.9                 47.1              37.3                 42.9                 41.5               45.6              43.1               45.5              37.9
 abstinence
 (%)
 Heavy
 drinking
 days in 30
 prior to              64.0   ±   25.9      63.5   ±   26.5   65.0   ±   24.8      65.6   ±   26.4      64.6   ±   25.4   67.7   ±    28.4   65.2   ±   24.8   65.2   ±   24.5   65.2   ±   25.5
 first dose (%)
 Abstinence
 for 7 days
 prior to                     8.3                  9.4               6.0                  8.1                  7.0           10.3                   9.1           10.5                  6.1
 first dose (%)
 Self-help                 11.7                13.0                  9.0              10.5                  12.0                 7.4            11.0              13.3                  6.1
 group atten-
 dance (%)*

 Plus-minus values are mean ± standard deviation.
 AST = aspartate aminotransferase;
 ALT = alanine aminotransferase;
 GGT = y-Glutamyltransferase
 *P > 0.05 (significant difference between men and women in the overall study population [N = 624])
 tThe normal values for AST and ALT are gender and age specific:
 ALT: Women 18-69 yr: 6-34 U/L, >69 yr: 6-32 U/L; Men 18-69 yr: 6-43 UL, >69 yr: 6-35 U/L
 AST: Women ? 18: 9-34 U/L; Men ? 18: 11-36 U/L
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 24 of 28 PageID: 24


                                                                               US 7,919,499 B2
                                             13                                                                                         14
    Adverse events occurring in ? 10% of the patients during                                           The most common adverse events were nausea, headache,
 treatment with long-acting injectable naltrexone are listed in                                     and fatigue. Nausea was mild or moderate in approximately
 Table 2.                                                                                           95% of cases, the large majority of which occurred during the
                                                                                                    first month of treatment, with a median duration of 1 day.
                                        TABLE 2                                                  5 Nausea and decreased appetite occurred more frequently in
                                                                                                    patients treated with the long-acting naltrexone 380 mg.
                     Adverse events during treatment occurring
                               in 10% or more of patients                                              Study discontinuation secondary to adverse events
                                                                                                    occurred in 14.1% (naltrexone 380 mg), 6.7% (naltrexone
                                Long-acting            Long-acting
                                 naltrexone            naltrexone                               10 190 mg) and 6.7% (placebo) of patients (P-0.013, 380 mg vs.
 Adverse Event,                   380 mg                 190 mg                Placebo               190 mg and placebo). The percentage of patients who expe-
 no. (%)                         IN = 205)              IN = 210)             IN = 209)
                                                                                                    rienced serious adverse events (SAEs) during treatment was
 Nausea                           70 (34%)*j'             53 (25%)*            23 (11%)              similar among the treatment groups: 6.3% (n=13) for naltr-
 Headache                         46 (22%)                33 (16%)             34 (16%)             exone 380 mg, 5.2% (n=1 1) for naltrexone 190 mg, and 7.2%
 Fatigue                          42 (21%)*               35 (17%)             23 (11%)
                                                                                                15 (n=15) for placebo, with the most common SAE being hos-
 Insomnia                         28 (14%)                27 (13%)             25 (12%)
 Vomiting                         28 (14%)*               22 (11%)             12 (6%)              pitalization for alcohol detoxification. Two SAEs (eosino-
 Decreased                        26 (13 %)*f             12 (6%)*              3 (1%)              philic pneumonia and interstitial pneumonia) were judged to
 appetite
                                                                                                    be possibly related to study medication. Both events occurred
 Diarrhea                         26 (13%)                23 (11%)             18 (9%)
 Dizziness                        26 (13%)*               23 (11%)*             8 (4%)              in patients treated with naltrexone 380 mg and resolved with
 Nasopharyngitis                  25 (12%)                32 (15%)             24 (12%)         20 treatment. The most common injection site reaction was ten-
 Injection site                   23 (11%)*               18 (9%)              12 (6%)              derness, occurring after 15.9% of 380 mg doses and 13.6% of
 pain
 Upper                            21 (10%)                15 (7%)              18 (9%)
                                                                                                     190 mg doses, and after 17.6% of high-volume placebo injec-
 respiratory tract                                                                                  tions and 9.2% of low-volume placebo injections. Seven
 infection                                                                                          patients discontinued injections due to site reactions: 4 naltr-
                                                                                                25 exone 380 mg patients, 2 naltrexone 190 mg patients, and 1
 *P <0.05 vs placebo.
 j'P <0.05 vs Vivitrex 190 mg.
                                                                                                    high-volume placebo patient.
 Note:                                                                Mean AST and ALT levels, did not change significantly
 Percentages are based on the number of patients in the ITT population (dosed at least once).
                                                                   over the course oftreatment or with medication. Furthermore,
 Fischer's exact test used for association of treatment by adverse event; pair-wise compari-
 sons with 2 x 2 tables.                                       30 long-acting naltrexone was not associated with an increased

    Other adverse events, which occurred in less than 10% of       rate of AST or ALT elevations above three times the upper
 subjects but more frequently in the long-acting naltrexone        limit of normal.
 subjects (P<0.05) included the following: abdominal pain,            Analyses of primary and secondary efficacy variables mea-
 injection site induration, injection site pruritus, decreased     sured during the 6-month treatment period are listed in Table
 libido, and arthralgia.                                           3.

                                                                                                          TABLE 3
                                                                               Analyses of Primary and Secondary Efficacy Outcomes


                                                                                                              Naltrexone 190 mg vs Placebo     Naltrexone 380 mg vs Placebo

                                                              Stratification Variable           Population   Hazard Ratio (95% Cl)   P value                         P valueHazrdRtio(95%Cl)

                                Primary Outcome


                                Heavy Drinking                Overall Sample                    Overall               0.83            0.076            0.75             0.025
                                                                                                                  (0.68, 1.02)                     (0.60, 0.94)
                                                              Gender                            Male                  0.75            0.020            0.52         <0.0001
                                                                                                                  (0.58, 0.95)                     (0.38, 0.69)
                                                                                                Female                1.05            0.79             1.29             0.31
                                                                                                                  (0.73, 1.51)                     (0.91, 1.83)
                                                              Goal ofTotalAbstinence            Yes                   0.88            0.50             0.72             0.11
                                                                                                                  (0.61, 1.28)                     (0.48, 1.08)
                                                                                                No                    0.91            0.48             0.79             0.01
                                                                                                                  (0.70, 1.18)                     (0.59, 1.05)
                                                              Lead-in Drinking                  Yes                   0.93            0.48             0.79             0.05
                                                                                                                  (0.75, 1.15)                     (0.62,1.00)
                                                                                                No                    0.05           <0.0001           0.20             0.005
                                                                                                                  (0.02, 0.15)                     (0.07, 0.62)
                                Secnndcry Outcomes



                                "Risky" drinking              Overall Sample                    Overall              0.93             0.32            0.92              0.30
                                                                                                                  (0.80,1.08)                      (0.80, 1.07)
                                                              Gender                            Male                  0.86            0.11             0.72             0.002
                                                                                                                  (0.70,1.04)                      (0.58, 0.89)
                                                                                                Female                1.04            0.73             1.20             0.094
                                                                                                                  (0.83, 1.31)                     (0.97, 1.49)
                               Nonabstinent days              Overall Sample                    Overall               0.93            0.30             1.00             0.98
                                                                                                                  (0.82,1.06)                      (0.88, 1.14)
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 25 of 28 PageID: 25


                                                                              US 7,919,499 B2
                                            15                                                                                                16
                                                                 TABLE 3-continued
                                               Analyses of Primary and Secondary Efficacy Outcomes

                                                                                Naltrexone 190 mg vs Placebo             Naltrexone 380 mg vs Placebo

                              Stratification Variable         Population      Hazard Ratio (95% Cl)         P value     Hazard Ratio (95% Cl)        P value

                              Gender                          Male                       0.93                 0.37                0.87                0.12
                                                                                     (0.78, 1.09)                             (0.73, 1.04)
                                                              Female                     0.95                 0.61                1.19                0.081
                                                                                     (0.77, 1.16)                             (0.98, 1.44)

 *National Institute on Alcohol Abuse and Alcoholism-specified level of "risky drinking" is ? 2 drinks per day for men and one drink for woman.
 Note:
 For the primary endpoint(heavy drinking), the Hochberg method was used to adjust multiple comparisons. As specified a priori, the secondary outcomes (drinking
 above the NIAAA-specified level of `risky" drinking and nonabstinent days) are included for informational purposes, and no adjustments were made.

                                                                                              15
    Overall, patients treated with long-acting naltrexone 380                                       els of heavy drinking days. FIG. 2 shows the change from
 mg experienced approximately a 25% greater reduction in the                                        baseline in the median number of heavy drinking days per
 rate of heavy drinking than placebo-treated patients                                               month, by treatment group and gender.
 (P<0.025) (FIG. 1). The reduction in heavy drinking was                                               This study enrolled a population of predominantly actively
 greatest in men treated with naltrexone 380 mg (n=138), who                                  20    drinking patients, only 8.3% of whom were abstinent for the
 showed a 48% greater reduction in the rate of heavy drinking                                       7-day period prior to treatment. The number of patients who
 than placebo-treated patients (n=1 43) (P<0.001). In contrast,                                     maintained complete abstinence during the trial was 7% in the
 no significant differences were observed between women                                             naltrexone 380 mg group, 6% in the 190 mg naltrexone group,
 treated with naltrexone 380 mg (n=67) and those receiving                                          and 5% in the placebo group. The proportion of patients who
 placebo (n=66).                                                                              25
                                                                                                    experienced at least one heavy drinking day was 83% for
    Overall, patients treated with naltrexone 190 mg reported a
                                                                                                    naltrexone 380 mg, 86% for naltrexone 190 mg, and 89% for
 17% greater reduction in the rate of heavy drinking than
                                                                                                    placebo. There were no significant group differences on
 placebo-treated patients (P-0.076). The effect of naltrexone
                                                                                                    either of these measures.
 190 mg was more pronounced for men (n=142), who experi-
                                                                                                       The median number of days to first heavy drinking event
 enced approximately a 25% greater reduction in the rate of                                   30
                                                                                                    overall was 3 for the placebo group, 4 for the 190 mg group
 heavy drinking than placebo (n=143) (P-0.020). As with 380
                                                                                                    and 6 for the 380 mg group (Table 4). The difference between
 mg, women treated with naltrexone 190 mg (n=68) showed
                                                                                                    the 380 mg group and placebo was statistically significant
 no significant difference from placebo (n=66).
                                                                                                    (log rank test, P-0.0111). Evidence of more pronounced
    The other predefined stratification variables goal of total
                                                                                                    treatment effects were seen with Vivitrex suspension 190 mg
 abstinence and lead-in drinking also influenced heavy                                        35
                                                                                                    and 380 mg in the subgroups of subjects who were abstinent
 drinking in the overall sample. Patients who had a goal of total
                                                                                                    4 days prior to first study dose and those with no lead in
 abstinence (n=270) experienced a 39% greater reduction in
                                                                                                    drinking compared with the population overall.
 heavy drinking relative to patients who did not (n=354), and
                                                                                                       To more comprehensively assess the effects of Vivitrex
 those who were abstinent during the week prior to treatment
                                                                                                    suspension, analyses of the secondary endpoints were also
 (n=53) had a 76% greater reduction in heavy drinking com-                                    40
                                                                                                    performed using the predefined subpopulation of subjects
 pared to those who drank during that week (n=571). With
                                                                                                    who had no lead-in drinking (abstinent during the 7 days
 respect to medication effects, the relative reduction in heavy
                                                                                                    immediately prior to randomization) and a larger subpopula-
 drinking associated with the 380 mg and the 190 mg dose
                                                                                                    tion of subjects who were abstinent during the 4 days imme-
 compared to placebo was similar whether or not participants
                                                                                                    diately prior to randomization. These subjects are most analo-
 had a goal of total abstinence as shown in Table 3. In contrast,                             45
                                                                                                    gous to subjects historically studied with oral naltrexone
 the effect of treatment with the 380 mg dose and the 190 mg
                                                                                                    which generally required minimum 3 to 5 days of abstinence
 dose relative to the placebo dose was most pronounced in the
                                                                                                    prior to randomization.
 subgroup that was abstinent at randomization compared to
 the subgroup that was not abstinent (Table 3). However, this
 latter finding must be interpreted cautiously in light of the                                50
                                                                                                                                         TABLE 4
 small sample size for the group with no lead-in drinking                                                                  Median Number of Days to Relapse
 (n=53).                                                                                                                       to First Heavy Drinking Event
    Consistent with observed reductions in heavy drinking,
                                                                                                    SUBGROUP                                    PLACEBO 190 MG 380 MG
 there was a 15% reduction in GGT during the study compared
 to pretreatment for the overall sample. Men treated with long-                               55    ITT Population                                    3              4    6*
 acting naltrexone had a 20% and 24% reduction in GGT for                                           Abstinent During the 4 Days                      20             47 181 1
                                                                                                                                                                             PriotRandmz
 the 380 mg and 190 mg groups, respectively, compared to
                                                                                                    No Lead-in Drinking                              29           >170 181
 12% for placebo. No difference from placebo was seen in the                                        (Abstinent During the 7 Days
 women.                                                                                             Prior to Randomization)
    The rate of NIAAA "risky" drinking was not significantly                                  60
                                                                                                    *P = 0.011, 380 mg compared with placebo
 lower with long-acting naltrexone in the overall sample but                                        tP = 0.042, 380 mg compared with placebo
 was significantly reduced (by 28%) in men who received
 injections of naltrexone 380 mg (see Table 3). No effect was
 shown on the rate of drinking days for the overall population                                                                       DISCUSSION
 or separately for men or women (Table 3).                                                    65
    During the treatment period, patients in all three groups                                          The main findings of this study were that a long-acting,
 demonstrated substantial reductions from their baseline lev-                                       injectable formulation of naltrexone, in conjunction with psy-
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 26 of 28 PageID: 26


                                                        US 7,919,499 B2
                               17                                                                    18
 chosocial treatment, significantly reduced heavy drinking in a       should be a valuable addition to the treatments that are cur-
 large, geographically varied sample of treatment-seeking             rently available for use in alcoholism rehabilitation.
 patients with alcohol dependence. These findings were most
 evident in men, with the median male subject reporting 7%                                        Example 3
 heavy drinking days at the 380 mg dose compared to 23% 5
 heavy drinking days with placebo. In addition, the efficacy of          Comparison of Efficacy with Long-Acting Naltrexone
 the 380 mg dose was evident within the first month after the         Injectable Versus Oral Naltrexone
 initial injection, and was robust over the 1 80-day treatment           A comparison of efficacy between the long-acting naltrex-
 period, irrespective of whether there was drinking in the week       one formulations of the invention and oral naltrexone was
 before the first injection or the patient's goal at treatment io performed. As a direct head-to-head comparison of efficacy
 entry was total abstinence. Importantly, naltrexone injections       has not been studied, a definitive comparison of efficacy
 were well tolerated, few serious adverse events were reported,       between Vivitrex and oral naltrexone cannot be made. Nev-
 and there was no evidence of hepatotoxicity.                         ertheless, 3 recent meta-analyses of the efficacy with oral
    The primary outcome measure in this study heavy drink-            naltrexone (Srisurapanont M, Jarusuraisin N. Opioid antago-
 ing—is the sine qua non of alcoholism, and is both clinically 15 nistsfor alcohol dependence. The Cochrane Database of Sys-
 meaningful and of public health importance. Of the various           tematic Reviews 2005, Issue 1. Art. No.: CD001867.pub2.
 measures of drinking behavior, heavy drinking shows the              DOI: 10.1002/14651858.CD001867.pub2. This version first
 highest correlation with negative life consequences such as          published online: 24 Jan. 2005 in Issue 1, 2005. Date of most
 impaired driving, interpersonal problems, and injuries. Sub-         recent substantive amendment: 5 Nov. 2004; Bouza C, Magro
 stantial reductions in heavy drinking, as seen among men 20 A, Munoz A, Amate J M. Efficacy and safety ofnaltrexone and
 treated with naltrexone 380 mg, can be expected to lead to           acamprosate in the treatment of alcohol dependence: a sys-
 improvements in various areas of health and in the quality of        tematic review. Addiction. 2004 July; 99(7):811-828; Hop-
 life.                                                                kins, John Sloan, Master Paper Presentation entitled: Meta
    Over the last decade, studies of oral naltrexone have             Analysis ofClincal Trials ofNaltrexone and Acamprosate for
 yielded modest evidence of efficacy, which may explain, in 25 the Treatment ofAlcoholism What does the evidence tell us?
 part, why naltrexone has not been commonly used in the               UNC-CH Department of Epidemiology, presented at the
 clinical management of alcoholism. The effectiveness of oral         Research Society for Alcoholism Annual Scientific Meeting,
 naltrexone may be undermined by patients stopping or skip-           Mar. 25, 2002) provide useful historical standards for a semi-
 ping their doses. Therefore, the encouraging results from the        quantitative comparison.
 present study using the long-acting 380 mg naltrexone for- 30           The most commonly used endpoint for oral naltrexone has
 mulation are likely to increase confidence among clinicians          been the dichotomous outcome, relapse to heavy drinking
 that a pharmacological option exists to treat alcohol depen-         (yes/no). The studies of oral naltrexone have generally evalu-
 dence. Furthermore, this study enrolled subjects without an          ated subjects who have been abstinent for 3-5 days over a
 abstinence requirement. This is in contrast to the majority of       12-week treatment period. The corresponding endpoint and
 prior studies which limited enrollment to subjects who had 35 population; the rate of relapse to heavy drinking at 12 weeks
 achieved short term abstinence.                                      in subpopulation of subjects inALK21-003 Phase III clinical
    This study is the first to examine prospectively the effect of    study who were abstinent during the 4 days immediately prior
 gender on response to naltrexone. Results of the multiple-           to randomization was therefore selected to compare to the
 event rate analysis showed a clear advantage for naltrexone          results of oral studies.
 over placebo among men but not women. Nonetheless, the 40               In Hopkins (supra), a quantitative meta-analysis was
 women in this trial reduced their heavy drinking substantially,      undertaken, in which the oral naltrexone versus placebo risk
 irrespective of whether they received active medication. One         differences for the dichotomous outcome relapse to heavy
 possible explanation for the gender difference is that women         drinking (yes or no) were obtained from applicable studies.
 may have received a greater therapeutic benefit from the             Nine studies were included. In the fixed effects model, the
 psychosocial intervention. Further evaluation of factors that 45 estimate of the combined risk difference was 0.13 (13%) with
 may explain the differential response in women is needed             95% confidence interval (0.08, 0.17). This result suggested a
 utilizing a sample that is large enough to yield adequate            treatment effect favoring oral naltrexone.
 statistical power.                                                      InALK21-003, there were 56 subjects dosed (28 placebo,
    In addition, the pharmacokinetic profile of long-acting           28 Vivitrex 380 mg) who were abstinent for 4 days prior to
 injectable naltrexone differs substantially from that of the oral 5o receiving study drug. At 12 weeks, the relapse rate was 1 /28
 formulation. Peak naltrexone levels and the generation of            (0.39) in the Vivitrex 380 mg treatment group compared with
 6-(3-naltrexol via first-pass metabolism may contribute to           20/28 (0.71) in the placebo group. The risk difference (95% CI)

 reduced tolerability of oral naltrexone. A long-acting inject-       in this subset of subjects is 0.32 (32%) with a 95% confidence
 able naltrexone formulation may mitigate these effects by            interval (0.08, 0.58). The result with Vivitrex suspension thus
 both eliminating daily naltrexone peaks and decreasing the 55 compares favorably with the overall risk difference deter-
 ratio of 6-(3-naltrexol to the parent compound compared with         mined, by Hopkins in a similar subject population.
 oral treatment (Kranzler H R, Modesto-Lowe V, Nuwayser E                In the Cochrane analysis (supra), the outcome, relapse to
 S. Sustained-release naltrexone for alcoholism treatment: a          heavy drinking, was also used as the endpoint in the meta-
 preliminary study. Alcohol Clin Exp Res 1998; 22:1074-9;             analysis. Instead of the risk difference, results are described in
 Verebey K, Volavka J, Mule S J, Resnick R B: Naltrexone: 60 terms of the relative risk (RR). At 12 weeks, oral naltrexone
 disposition, metabolism, and elects after acute and chronic          significantly decreased the relapse rate by 36% relative to
 dosing. Clin Pharmacol Ther 1976; 20:315-28).                        placebo (RR [95% CI]=0.64[0.51, 0.82]). Using the relapse
    In summary, the results from this trial, one of the largest       rates described above for the subjects who were abstinent
 studies ever conducted to evaluate a medication for treatment        during the 4 days prior to randomization in the ALK 21-003
 of alcohol dependence, provide evidence that long-acting 65 study, Vivitrex suspension 380 mg significantly decreased the
 injectable naltrexone is a safe and effective medication for         relapse rate by 45% relative to placebo (RR [95% CI]-0.55
 this indication, particularly among men. This formulation            [0.33, 0.92]).
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 27 of 28 PageID: 27


                                                                         US 7,919,499 B2
                                         19                                                                                   20
    Bouza, et al, supra, report the reduction of the relapse rate                                                        Example 5
 of their meta analysis of short term studies (-12 weeks) in
 terms of the odds ratio [OR, (95% CI):0.62, (0.52,0.75)]. This                                Durability of Effect of Long-Acting Injectable Naltrexone
 analysis indicated that the odds of relapsing to heavy drinking                                  Objective: To assess the durability of effect and tolerability
 in subjects treated with oral naltrexone decreased 38% rela- 5                                of long-acting injectable naltrexone (LA-NTX) in a 1-year
 tive to placebo. Using the relapse rates previously described                                 extension study in patients with alcohol dependence.
 above for the applicable subjects in theALK21-003 study the                                      Methods: A 24-week, multicenter, double-blind, placebo-
 reduction ofthe relapse rate odds ratio is [OR, (95% CI):0.26,                                controlled study evaluated the safety and efficacy of LA-
 (0.08,0.79)]. The odds of relapsing to heavy drinking of sub-                                 NTX, a polylactide microsphere intramuscular formulation
 jects treated with Vivitrex suspension 380 mg decreased 74% to                                of naltrexone. DSM-IV alcohol-dependent patients (N=624)
 relative to placebo.                                                                          were randomized to 6 monthly injections of LA-NTX 380
                                                 TABLE 5

                          Comparison of Results in ALK21-003 and 3 Published
                                     Meta-Analyses of Oral Naltrexone


                                                                      The Cochrane
                    ALK21-003*                   Hopkins et al            Review                Bouza, et al
                    380 mg vs placebo           oral vs placebo       oral vs placebo         oral vs placebo


 Risk difference    0.32 (0.08, 0.58)          0.13 (0.08, 0.17)
 (95% CI)           (32% reduction)            (13% reduction)
 Relative risk      0.55 (0.33, 0.92)                                0.64 (0.51, 0.82)
 (95% CI)           (45% reduction)                                  (36% reduction)
 Odds ratio         0.26 (0.08, 0.79)                                                         0.62 (0.52, 0.75)
 (95% CI)           (74% reduction)                                                           (38% reduction)


 *Based on results of the ALK21-003 study as described in the ALK21-003 final CSR

                                                                                         30

   Based on semi-quantitative comparisons to these 3 meta-                                     mg, LAN-TX 190 mg, or placebo in combination with psy-
 analyses, the efficacy of Vivitrex suspension compares favor-                                 chosocial support (BRENDA, Volpicelli et al., Combining
 ably with oral naltrexone.                                                                    medication and psychosocial treatments for additions: the
                                                                                               BRENDA approach. New York: The Guilford Press; 2001).
                                                                                         35    61% of patients completed the study, of whom 85% (N=332)
                                    Example 4                                                  enrolled in a 1-year open-label extension. Alcohol intake was
                                                                                               recorded in the base and extension studies by the Timeline
    Effect of Long-Acting Injectable Naltrexone on Quality of                                  Followback method (Ware et al., How to score version 2 ofthe
 Life                                                                                          SF-36®, Lincoln R.I.: QualityMetric Incorprated; 2000).
    Objective: Assess the effect of long-acting injectable nal-                          40       Results: Patients randomized to 380 mg in the base study
 trexone (LA-NTX) on health-related quality of life (QoL) in                                   continued to receive 380 mg in the extension study (N=1 15).
 patients with alcohol dependence.                                                             Mean percent heavy drinking days was similar in the base
                                                                                               study (22.7%) and the extension (19.6%) study (P=NS).
    Method: A 24-week, multicenter, double-blind, placebo-
                                                                                               Patients treated with BRENDA and placebo injections who
 controlled study evaluated the safety and efficacy of LA-
                                                                                         45    were switched to 380 mg in the extension (N=60) showed
 NTX, a polylactide microsphere intramuscular formulation
                                                                                               significant reduction in percent heavy drinking days
 of naltrexone given monthly. DSM-IV alcohol-dependent
                                                                                               (P<0.01). Once-monthly injections of LA-NTX were well
 patients (N=624) were randomized to 6 monthly injections of
                                                                                               tolerated.
 LA-NTX 380 mg, LA-NTX 190 mg, or placebo in combina-
                                                                                                  Conclusions: Reduction in alcohol intake observed with
 tion with psychosocial support (BRENDA, see Volpicelli,
                                                                                         5o    LA-NTX and BRENDA during a 24-week double-blind
 infra). QoL was assessed using SF-36v2.0 (see Ware, infra).
                                                                                               study were durable and maintained during a 1-year open-
    Results: Baseline SF-36 Mental Component Scores (MCS)                                      label extension study.
 were 38.7, 40.3, and 40.6 for the 380 mg,190 mg, and placebo                                     The patent and scientific literature referred to herein estab-
 groups, respectively (significantly lower than US population                                  lishes the knowledge that is available to those with skill in the
 norms. Following treatment, MCS increased by 7.9, 6.2, 6.0,                             55    art. All United States patents and published or unpublished
 in the 380 mg, 190 mg, and placebo groups. The change from                                    United States patent applications cited herein are incorpo-
 baseline was significant for all treatment groups (P<0.001)                                   rated by reference. All published foreign patents and patent
 and was greater with 380 mg vs. placebo (P<0.05). Improve-                                    applications cited herein are hereby incorporated by refer-
 ments correlated positively with reduction in alcohol con-                                    ence. All other published references, documents, manuscripts
 sumption. Physical Component Scores (normal at baseline                                 6o    and scientific literature cited herein are hereby incorporated
 for all groups) did not change with treatment.                                                by reference.
   Conclusion: A large sample of alcohol-dependent patients                                       While this invention has been particularly shown and
 demonstrated deficits in mental health-related QoL, which                                     described with references to preferred embodiments thereof,
 improved significantly with treatment for alcohol depen-                                      it will be understood by those skilled in the art that various
 dence. LA-NTX plus psychosocial therapy showed improve-                                 65    changes in form and details may be made therein without
 ments in QoL that were greater than treatment with psycho-                                    departing from the scope ofthe invention encompassed by the
 social therapy alone.                                                                         appended claims.
Case 2:20-cv-12470-MCA-MAH Document 1 Filed 09/09/20 Page 28 of 28 PageID: 28


                                                      US 7,919,499 B2
                              21                                                                     22
    What is claimed is:                                                    8. The method of claim 7 wherein the second long acting
    1. A method for treating an individual in need of naltrexone        formulation is substantially similar to the first long acting
 comprising the step of parenterally administering a long act-          formulation.
 ing formulation comprising about 310 mg to about 480 mg of                9. The method of claim 7 wherein the second long acting
 naltrexone and a biocompatible polymer to the individual          5    formulation is the same as the first long acting formulation.
 wherein the serum AUC of naltrexone is about three times                  10. The method of claim 1 wherein the individual is an
 greater than that achieved by 50 mg/day oral administration            individual afflicted by alcohol dependency.
 and wherein the biocompatible polymer is a polylactide-co-                11. The method of claim 1 wherein the individual does not
 glycolide polymer.                                                     receive an initial oral dose of naltrexone.
    2. The method of claim 1 comprising administering the          10      12. The method of claim 1 wherein naltrexone is adminis-
 long acting formulation comprising naltrexone every four               tered by injection.
 weeks for a period of about 24 weeks or more wherein the                  13. The method of claim 1 wherein the naltrexone is
 individual has not used oral naltrexone within five or more            present in the long acting formulation at a concentration of
 days before said administration.                                       about 35% by weight.
    3. The method of claim 1 wherein the long acting formu-        15      14. A method for treating an individual in need of naltrex-
 lation releases naltrexone for a period of at least two weeks.         one comprising the step of parenterally administering a long
    4. The method of claim 1 wherein the long acting formu-             acting formulation comprising about 190 mg to about 240 mg
 lation releases naltrexone for a period of about four weeks.           of naltrexone and a biocompatible polymer to the individual
    5. The method of claim 1 wherein the long acting formu-             wherein the serum AUC of naltrexone is about two times
 lation is administered in a dose of about 380 mg of naltrexone    20   greater than that achieved by 50 mg/day oral administration
 wherein the serum AUC is about 3.3 times greater than that             and wherein the biocompatible polymer is a polylactide-co-
 achieved by 50 mg/day oral administration.                             glycolide polymer.
    6. The method of claim 1 wherein the long acting formu-                15. The method of claim 14 wherein the long acting for-
 lation is administered over a period of about 24 week period           mulation is administered in a dose of about 190 mg of naltr-
 or longer.                                                        25   exone.
    7. The method of claim 1 further comprising a second
 administration of a long acting formulation comprising nal-
 trexone at least about 7 days after the first administration.
